Citation Nr: 0302137	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  99-13 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for multiple lipomas, to 
include as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from August 1969 to August 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
of the Department of Veteran's Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky. 

This veteran's claim was previously before the Board and in 
November 2000, additional development was requested.  That 
development has been completed and the claim is once again 
before the Board for appellate review.


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.	The veteran served in Vietnam during active service.

3.	Multiple lipomas were not manifested during service or 
until many years thereafter, and they have not been shown to 
be causally or etiologically related to herbicide exposure 
during active service.


CONCLUSION OF LAW

Multiple lipomas were not incurred in or aggravated by active 
service and are not due to exposure to Agent Orange in 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded and 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in January 1999 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in an April 1999 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a May 1999 statement of the case and 
supplemental statements of the case issued in October 1999, 
January 2000, and May 2002, the RO notified the veteran of 
regulations pertinent to service connection claims, informed 
him of the reasons why his claim had been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  

In an April 2001 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have outpatient treatment 
reports.  In addition, the veteran was provided with a VA 
examination in May 1983, which will be discussed below.  

In the November 2000 remand, the Board requested that 
outstanding medical records from Central Baptist Hospital 
dated 1971 to 1972 be obtained.  In a November 2000 letter, 
the RO requested the complete mailing address for Central 
Baptist Hospital, along with a Release of Information 
Authorization form, in order to obtain the outstanding 
records.  The record contains no evidence that the veteran 
ever responded to the November 2000 requests.

The Board thus finds that all known and ascertainable medical 
records have been obtained and are associated with the claims 
file.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim, and 
the veteran does not appear to contend that additional 
evidence which is pertinent to this claim exists.  

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  The Board will accordingly proceed to a review of 
the merits of the issue on appeal.

This appeal arises out of the veteran's contention that he 
has a skin disorder manifested by multiple lipomas as a 
result of herbicide exposure during active service, and that 
service connection is therefore warranted.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §  1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

That an injury or disease occurred in service is not enough; 
there must be a disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of chronicity of symptomatology after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2002).

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service-connection, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. §§ 1110, 1113, 1116(a)(3); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-113, 115 Stat. 976 (2001); 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military service, there is a rebuttable presumption that the 
following diseases were incurred in service if manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service:  chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e) (2002).  
For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e), Note 2 (2002).

For the purposes of § 3.307, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  See 38 C.F.R. § 
3.307(a)(6)(i) (2002).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year, after the 
last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (200).  The Board notes that 38 
U.S.C. § 1116(a)(2)(F), as added by § 201(c) of the "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-113, 115 Stat. 976 (2001), eliminates the requirement 
that respiratory cancers manifest within 30 years following 
service in the Republic of Vietnam.

In addition to removing the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure, the "Veterans Education and Benefits Expansion Act 
of 2001" also added diabetes mellitus Type 2 to the list of 
presumptive diseases as due to herbicides exposure (codifying 
regulation which had been in effect since July 2001), and 
provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era (which 
reversed the United States Court of Appeals for Veteran's 
Claims' holding in McCartt v. West, 12 Vet. App. 164 (1999) 
requiring that the veteran have a presumptive disease before 
exposure was presumed.).

The Secretary of the Department of Veteran's Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing discussion of presumptive 
service connection, regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d) (2002); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Service medical records contain no complaints, treatment, or 
diagnoses of multiple lipomas or skin disorders.  The 
veteran's separation examination reported no skin 
abnormalities. 

At a May 1983 VA examination for Agent Orange exposure, the 
veteran reported multiple subcutaneous, nontender, rounded 
masses, anterior and posterior, on his chest wall, upper 
extremities, abdominal wall, and anterior thighs.  He 
asserted that he first developed these tumors after service 
and stated that in 1971 or 1972 he had some of them removed.  
The veteran was diagnosed with multiple lipomas.  The 
examiner offered no comment as to the etiology of the 
veteran's skin disorder. 

VA outpatient treatment records dated September 1986 to 
December 1999 reflect the veteran was diagnosed with multiple 
lipomas on several occasions.  During that time, lipomas were 
removed from the veteran's arms, chest, back, and abdomen.  
In October 1990, the veteran reported a history of "knots" 
on his skin since separation from service in 1971.  No 
comments were made regarding the etiology of the veteran's 
skin disorder.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for multiple lipomas, to 
include as a result of herbicide exposure.  The objective 
medical evidence of record reflects that the veteran's 
current skin disorder did not begin during service or for a 
number of years thereafter.  Further, lipomas are not a 
disorder for which presumptive service connection is in 
order.  Lipomas are not among the enumerated disorders listed 
in 38 C.F.R. § 3.309 that have been determined by the 
Secretary, after weighing the scientific evidence, as having 
a positive association with exposure to herbicides.  Although 
the May 1985 VA examiner noted the veteran's assertions that 
he had been treated for skin tumors in 1971 or 1972, that 
evidence has not been submitted despite requests from the RO 
and the Board.  The earliest medical evidence of record shows 
that the veteran was diagnosed with multiple lipomas in May 
1985, nearly 15 years after service. 

The Board notes further that there is no competent evidence 
that purports to establish a relationship exists between the 
veteran's current skin disorder and his exposure to 
herbicides in Vietnam.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  While the veteran claims to have 
multiple lipomas as a result of herbicide exposure during 
service, there is no objective clinical evidence of a skin 
disorder occurring during service or for nearly 15 years 
thereafter.  The veteran's service medical records contain no 
complaints, treatment, or diagnoses of lipomas or other skin 
disorders.  The evidence of record reflects that the veteran 
first sought treatment for potential Agent Orange exposure in 
May 1983.  There is no objective medical evidence linking the 
veteran's current multiple lipomas to Agent Orange exposure 
during active service.  VA outpatient treatment records note 
several diagnoses of multiple lipomas, but no comments were 
made regarding their etiology.  As the evidence fails to show 
that the veteran had multiple lipomas during active service, 
and as no competent medical professional has linked the 
veteran's current lipomas to active service, service 
connection is not warranted on a direct basis.

Based on the foregoing, the Board finds that service 
connection for multiple lipomas, to include as a result of 
herbicide exposure, is not warranted.  While the Board does 
not doubt the veteran's sincere belief that his multiple 
lipomas are a result of herbicide exposure during active 
service, it is now well-established that a lay person without 
medical training, such as the veteran, is not competent to 
opine on medical matters such as the cause of a claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) ["competent 
medical evidence" means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.


ORDER

Service connection for multiple lipomas, to include as a 
result of herbicide exposure, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

